Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kodirov et al. (“Unsupervised Domain Adaptation for Zero-Shot Learning,” “Kodirov”) in view of Sohn et al. (U.S. Pub. No.: 2018/0268265, “Sohn”).
Regarding Claim 1, Kodirov teaches a computer-implemented method for unsupervised domain adaptation for video classification, comprising: learning, by a hardware processor, a respective transformation for each of a plurality of target video clips taken from a set of target videos, responsive to original features extracted from the plurality of target video clips, the respective transformation for correcting differences between a target domain corresponding to the plurality of target video clips and a source domain corresponding to a plurality of source video clips taken from a set of source videos (Pages 2455, Section 3.3: Learning is performed on the target and the source domain data. Adaption is performed to correct for differences between the source and target data); adapting, by the hardware processor, the target domain to the source domain by applying the respective transformation to the original features extracted from the plurality of target video clips to obtain transformed features for the plurality of target video clips (Page 2456, Section 3.4: The algorithm applies the transformation of the source domain to the target domain iteratively until the objective function converges. The features are transformed by updating Yt); converting, by the hardware processor, the original features and the transformed features of same ones of the plurality of target video clips into a single classification feature for each of the target videos in the set (Page 2456, Section 3.5: Zero shot classification transforms the features into the nearest unseen class); and classifying, by the hardware processor, a new target video relative to the set of source videos using the single classification feature for each of the target videos in the set (Pages 2456-2457, Section 4.1: Video data was classified using the described algorithm on the known and unknown videos).While Kodirov teaches a method including the learning, adapting, converting and classifying steps, they do not explicitly teach a computer-implemented method to perform the steps.Sohn, in the same field of image analysis, teaches a computer-implemented method to perform the steps (Paragraph 136: Embodiments include hardware/software elements to perform the steps).Thus, it would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Sohn to Kodirov such that the teachings of Kodirov are embodied as a method which can be implemented using a computer as suggested by Sohn.One would have been motivated to perform this combination due to the fact that utilizing a computer to perform the steps ensures the accurate and efficient execution of the steps.In combination, Kodirov and Sohn's teachings perform the same as they do separately.Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.
Regarding Claim 2, the combination of Kodirov and Sohn teaches the limitations of claim 1, where Kodirov further teaches extracting the original features using a convolutional neural network (Page 2456, Section 4.1: Features are extracted using CNN). 
Regarding Claim 13, while Kodirov teaches the limitations of claim 1, they do not explicitly teach capturing, by a drone, the target videos in the set. Sohn, in the same field of image analysis, teaches capturing, by a drone, the target videos in the set (Paragraph 35: The camera system can be installed in a drone). It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Sohn to Kodirov such that the data of Kodirov is captured as suggested by Sohn. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify Kodirov in this manner in order to allow for acquiring data at a different viewpoint relatively cheaper to perform analysis. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Kodirov, while the teaching of Sohn continues to perform the same function as originally taught prior to being combined, in order to produce repeatable and predictable results. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.
Regarding Claim 14, Kodirov teaches a method comprising: learning, a respective transformation for each of a plurality of target video clips taken from a set of target videos, responsive to original features extracted from the plurality of target video clips, the respective transformation for correcting differences between a target domain corresponding to the plurality of target video clips and a source domain corresponding to a plurality of source video clips taken from a set of source videos (Pages 2455, Section 3.3: Learning is performed on the target and the source domain data. Adaption is performed to correct for differences between the source and target data); adapting the target domain to the source domain by applying the respective transformation to the original features extracted from the plurality of target video clips to obtain transformed features for the plurality of target video clips (Page 2456, Section 3.4: The algorithm applies the transformation of the source domain to the target domain iteratively until the objective function converges. The features are transformed by updating Yt); converting, by the hardware processor, the original features and the transformed features of same ones of the plurality of target video clips into a single classification feature for each of the target videos in the set (Page 2456, Section 3.5: Zero shot classification transforms the features into the nearest unseen class); and classifying, a new target video relative to the set of source videos using the single classification feature for each of the target videos in the set (Pages 2456-2457, Section 4.1: Video data was classified using the described algorithm on the known and unknown videos).While Kodirov teaches the method including the learning, adapting, converting and classifying steps, they do not explicitly teach  computer program product for unsupervised domain adaptation for video classification, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform the method.Sohn, in the same field of image analysis, teaches a computer program product for unsupervised domain adaptation for video classification, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method (Paragraph 137: The invention includes a computer program product which when executed performs the steps programmed).Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.Thus, it would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Sohn to Kodirov such that the teachings of Kodirov are embodied as a computer program product on a non-transitory computer readable storage medium as suggested by Sohn.One would have been motivated to perform this combination due to the fact that utilizing a computer to perform the steps ensures the accurate and efficient execution of the steps.In combination, Kodirov and Sohn's teachings perform the same as they do separately.Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 14.
Regarding Claim 20, Kodirov teaches a method comprising the steps to learn a respective transformation for each of a plurality of target video clips taken from a set of target videos, responsive to original features extracted from the plurality of target video clips, the respective transformation for correcting differences between a target domain corresponding to the plurality of target video clips and a source domain corresponding to a plurality of source video clips taken from a set of source videos (Pages 2455, Section 3.3: Learning is performed on the target and the source domain data. Adaption is performed to correct for differences between the source and target data); adapt the target domain to the source domain by applying the respective transformation to the original features extracted from the plurality of target video clips to obtain transformed features for the plurality of target video clips (Page 2456, Section 3.4: The algorithm applies the transformation of the source domain to the target domain iteratively until the objective function converges. The features are transformed by updating Yt); convert the original features and the transformed features of same ones of the plurality of target video clips into a single classification feature for each of the target videos in the set (Page 2456, Section 3.5: Zero shot classification transforms the features into the nearest unseen class); and classify a new target video relative to the set of source videos using the single classification feature for each of the target videos in the set (Pages 2456-2457, Section 4.1: Video data was classified using the described algorithm on the known and unknown videos). While Kodirov teaches the method including the learning, adapting, converting and classifying, they do not explicitly teach a computer processing system for unsupervised domain adaptation for video classification, comprising: a memory device including program code stored thereon; and a processor, operatively coupled to the memory device, and configured to run the program code stored on the memory device.Sohn, in the same field of image analysis, teaches a computer processing system for unsupervised domain adaptation for video classification, comprising: a memory device including program code stored thereon; and a processor, operatively coupled to the memory device, and configured to run the program code stored on the memory device (Paragraph 137: The invention includes a computer program product which when executed performs the steps programmed).Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.Thus, it would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Sohn to Kodirov such that the teachings of Kodirov are embodied as a computer system including a processor to perform the steps as suggested by Sohn.One would have been motivated to perform this combination due to the fact that utilizing a computer to perform the steps ensures the accurate and efficient execution of the steps.In combination, Kodirov and Sohn's teachings perform the same as they do separately.Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 20.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kodirov in view of Sohn and in further view of Qiu et al. (“Domain Adaptive Dictionary Learning,” “Qiu”).
Regarding Claim 3, while the combination of Kodirov and Sohn teaches the limitations of claim 1, they do not explicitly teach wherein said learning step learns the respective transformation that corrects for viewpoint differences between the source domain and the target domain. Qiu, in the same field of image analysis, teaches wherein said learning step learns the respective transformation that corrects for viewpoint differences between the source domain and the target domain (Page 637, Section 2.4: The pose differences are identified and adjusted using the algorithm). It would have been obvious at the time of filing to one of ordinary skill in the art to combine the teachings of Qiu to the combination of Kodirov and Sohn such that the correction step of Qiu is added prior to the converting of the combination of Kodirov and Sohn as taught by Qiu. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify the combination of Kodirov and Sohn in this manner in order to accurately identify features between domains as viewpoint differences would be adjusted to ensure matches are correct. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of the combination of Kodirov and Sohn, while the teaching of Qiu continues to perform the same function as originally taught prior to being combined, in order to produce repeatable and predictable results. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.
Regarding Claim 15, while the combination of Kodirov and Sohn teaches the limitations of claim 14, they do not explicitly teach wherein said learning step learns the respective transformation that corrects for viewpoint differences between the source domain and the target domain. Qiu, in the same field of image analysis, teaches wherein said learning step learns the respective transformation that corrects for viewpoint differences between the source domain and the target domain (Page 637, Section 2.4: The pose differences are identified and adjusted using the algorithm). It would have been obvious at the time of filing to one of ordinary skill in the art to combine the teachings of Qiu to the combination of Kodirov and Sohn such that the correction step of Qiu is added prior to the converting of the combination of Kodirov and Sohn as taught by Qiu. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify the combination of Kodirov and Sohn in this manner in order to accurately identify features between domains as viewpoint differences would be adjusted to ensure matches are correct. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Kodirov, while the teaching of Qiu continues to perform the same function as originally taught prior to being combined, in order to produce repeatable and predictable results. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claims 5, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kodirov in view of Sohn and in further view of Zhang et al. (“Collaborative and Adversarial Network for Unsupervised domain adaptation,” “Zhang”).
Regarding Claim 5, while the combination of Kodirov and Sohn teaches the limitations of claim 1, they do not explicitly teach further comprising performing source to target video alignment for said classifying step based on a domain adversarial loss which predicts which of the features are from the source domain and which of the features are from the target domain. Zhang, in the same field of video classification, teaches performing source to target video alignment for said classifying step based on a domain adversarial loss which predicts which of the features are from the source domain and which of the features are from the target domain (Pages 3805-3806, Section 4.2: A Collaborative and Adversarial Network (CAN) identifies which features are from which domain). It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Zhang to the combination of Kodirov and Sohn such that the CAN of Zhang is used to analyze the data of the combination of Kodirov and Sohn. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify the combination of Kodirov and Sohn in this manner in order to ensure that source data is not transformed, identified accurately with the CAN. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of the combination of Kodirov and Sohn, while the teaching of Zhang continues to perform the same function as originally taught prior to being combined, in order to produce repeatable and predictable results. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.
Regarding Claim 8, while the combination of Kodirov and Sohn teaches the limitations of claim 1, they do not explicitly teach wherein said classifying step selectively uses a classification loss or a verification loss responsive to source and target labels being identical or different, respectively. Zhang, in the same field of video classification, teaches wherein said classifying step selectively uses a classification loss or a verification loss responsive to source and target labels being identical or different, respectively (Pages 3803-3804, Section 3.1: The encoding (classification) determines classification loss). It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Zhang to the combination of Kodirov and Sohn such that the classifying step of the combination of Kodirov and Sohn identifies a loss as suggested by Zhang. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify the combination of Kodirov and Sohn in this manner in order to ensure that the classification is performing accurately by quantifying the performance. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of the combination of Kodirov and Sohn, while the teaching of Zhang continues to perform the same function as originally taught prior to being combined, in order to produce repeatable and predictable results. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.
Regarding Claim 17, while the combination of Kodirov and Sohn teaches the limitations of claim 14, they do not explicitly teach further comprising performing source to target video alignment for said classifying step based on a domain adversarial loss which predicts which of the features are from the source domain and which of the features are from the target domain. Zhang, in the same field of video classification, teaches performing source to target video alignment for said classifying step based on a domain adversarial loss which predicts which of the features are from the source domain and which of the features are from the target domain (Pages 3805-3806, Section 4.2: A Collaborative and Adversarial Network (CAN) identifies which features are from which domain). It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Zhang to the combination of Kodirov and Sohn such that the CAN of Zhang is used to analyze the data of the combination of Kodirov and Sohn. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify the combination of Kodirov and Sohn in this manner in order to ensure that source data is not transformed, identified accurately with the CAN. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of the combination of Kodirov and Sohn, while the teaching of Zhang continues to perform the same function as originally taught prior to being combined, in order to produce repeatable and predictable results. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Allowable Subject Matter
Claims 4, 6, 7, 9-11, 16, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV G PATEL whose telephone number is (571)270-5812.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIRAV G PATEL/Primary Examiner, Art Unit 2663